DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 3, 8, 13, 15, 17, 19 were amended.  Claims 2, 7, 14 and 18 were canceled.
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.  With respect to the amended portions of claims 1, 13 and 17 reciting, “wherein the multi-modal data is unstructured text data, and wherein the plurality of tokens is a plurality of words of in the unstructured text data; weighting the second edge type based on a token similarity value between the first token node and the second token node”.  Applicant states that there is no hint or suggestion in Yan regarding weighting similarity between words in unstructured text data.  Examiner referenced page 493 col. 2 of Yan, which describes calculating the weight comprising similarity calculation that is based on semantic relevance within economic and cultural communication between geographical entities.  The semantic relevance is based on said communications consisting of text and the co-occurrences of extracted geographical names/entities found in the text categorized in different levels of spatial structure/regional organization (see. Pg. 492 Sec. V. A., “this paper uses web text for semantic association analysis…geographical entities in the text…the co-occurrence of toponyms means that there is a certain relationship between two geographical entities, and the total number of co-occurrence indicates the strength of the relationship”).  The claims merely require the unstructured text are words therefore can be interpreted as the extracted/identified geographical entities in the text being analyzed, described in Yan.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 9, 13, 15-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (“Method of Calculating Geographic Entity Relevance Based on Spatial and Semantic Association”, 2019)
Regarding claim 1, Yan discloses:
a computer-implemented method comprising: receiving a knowledge graph that represents a plurality of location entities as a plurality of location nodes and represents relationship information between the plurality of location nodes as a plurality of location edges, at least by (page. 490, Sec. I, which recites a knowledge graph that represents geographic entities represented by nodes, and correlation/relationship between the entities/nodes represented by edges.
processing multi-modal data associated with the plurality of location entities to determine a plurality of tokens, at least by (page 491-492, Sec.III C, which describe spatial interactions which analyzes data related to people flow, commodity flow, information flow with respect to distance to express the interrelationship between regions spatially, and also semantic information which analyzes various text similarity methods to describe the semantic relationship between regions.  Such described data are multi-modal, and tokens are the spatial information and text being analyzed.
creating a hypergraph that represents the plurality of tokens as a plurality of token nodes, wherein the hypergraph includes: (1) a first edge type that relates a token node of the plurality of token nodes to a location node of the plurality of location nodes of the knowledge graph, and (2) a second edge type that relates a first token node to a second token node of the plurality of token nodes, at least by (page 492, Sec.III D, which describes the constructed geographic entity co-occurrence network (e.g. hypergraph), that has edges that represents a co-occurrence relationship of any pair of geographic entities with a weight on the edge, further these co-occurrence relationship shown by the connected edges are based on the different levels of spatial structure/regional organization and the path between them and semantic strength  of the geographic entity.  As such the first edge type connect the geographic entities at the different levels of spatial structure/regional and the path between them (see page 492,  Sec. IV) further .  The semantic relevance is based on said communications consisting of text and the co-occurrences of extracted geographical names/entities found in the text categorized in different levels of spatial structure/regional organization (see. Pg. 492 Sec. V. A., “this paper uses web text for semantic association analysis…geographical entities in the text…the co-occurrence of toponyms means that there is a certain relationship between two geographical entities, and the total number of co-occurrence indicates the strength of the relationship”), the weighted similarity between the entities is calculated at eq. (9) and (10) of Yan the association between the entities based on the co-occurrence is the second edge type)
wherein the multi-modal data is unstructured text data, and wherein the plurality of tokens is a plurality of words of in the unstructured text data, at least by (Abst, page 490 col. 2 first paragraph, and also Pg. 492 Sec. V. A, ““this paper uses web text for semantic association analysis”, describes the semantic relevance being based on said communications consisting of text)
further comprising: weighting the second edge type based on a token similarity value between the first token node and the second token node, at least by (page 493 col. 2 of Yan, which describes calculating the weight comprising similarity calculation that is based on semantic relevance within economic and cultural communication between geographical entities.  The semantic relevance is based on said communications consisting of text and the co-occurrences of extracted geographical names/entities found in the text categorized in different levels of spatial structure/regional organization (see. Pg. 492 Sec. V. A.))
selecting a vertex of the hypergraph that corresponds to a node of either the plurality of token nodes or the plurality of location nodes, at least by (page. 495, col. 1 first paragraph, which discloses target nodes as selected vertex of the hypergraph)
performing a random walk of the hypergraph based on the selected vertex to generate a node sequence comprising a subset of one or more nodes of the hypergraph, at least by (page 495, col. 1 para. 1 and 2, which describes identifying paths between the target node (e.g. selected vertex) which generates paths with key intermediate nodes (e.g. node sequence comprising a subset of one or more nodes)
 generating a node embedding to represent the node corresponding to the vertex based on the node sequence; and providing the node embedding as an output, at least by (page 495, col. 1 last paragraph, which discloses ranked results, which describes geographic entities that are ordered based on distance and relevance factors relative to the selected target node)
As per claim 2, claim 1 is incorporated and Yan further discloses:
As per claim 3, claim 2 is incorporated and Yan further discloses:
wherein the plurality of words is a plurality of nouns occurring in the unstructured text data, at least by (page 493 col. 1 para. 1, which describes place names in the text, place names are nouns)
As per claim 4, claim 1 is incorporated and Yan further discloses:
further comprising: selecting the plurality of tokens to include in the hypergraph based on token frequency data, at least by (page 493, table 1 which describes the selected tokens of provinces where the co-occurrence frequent is above 300)
As per claim 5, claim 4 is incorporated and Yan further discloses:
further comprising: weighting the first edge type between the token node and the location node based on the token frequency data, at least by (page 493, col. 2 para. 1, which describes the weight of the edge being dependent of the number of co-occurrences)
As per claim 8, claim 7 is incorporated and Yan further discloses:
wherein the token similarity value is computed for a predefined number of random pairs of the plurality of tokens, at least by (page 493, col. 1 last paragraph, col. 2 paragraph 1-2, describes similarity value being calculated between co-occurrences of names  where the co-occurrence frequency is above 300 (pre-defined number of pairs).
As per claim 9, claim 1 is incorporated and Yan further discloses:
wherein the random walk is biased based on one or more edge weight values of the one or more edges of the hypergraph, at least by (page 495, col. 1 para. 1 and 2, which describes identifying paths between the target node (e.g. selected vertex) which generates paths with key intermediate nodes (e.g. node sequence comprising a subset of one or more nodes, where the path is biased towards edges with stronger associations (e.g. weights).)
Claims 13, 15, 16 and 17, 19, 20 recite equivalent claim limitations as claims 1, 3, 4 and 7 above, except that they set forth the claimed invention as a apparatus and non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Dupont et al. (US 20120137367 A1).
As per claim 6, claim 5 is incorporated and Yan fails to disclose:
wherein the token frequency data is based on a term frequency- inverse document frequency (TF-IDF) value.
However, Dupont et al. (US 20120137367 A1) teaches the above limitations at least by (paragraph [0261] which describes the similarity measure being based on tf-idf vectors' cosine, where tf-idf vector is token frequency data is based on a term frequency- inverse document frequency (TF-IDF) value)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dupont into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving processing and categorizing a plurality of events described in Dupont, Abst.
Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Payne et al. (US 20210256368 A1).
As per claim 10, claim 1 is incorporated and Yan fails to disclose:
wherein the node embedding is generated based on a skip-gram machine learning approach.
However, Payne teaches the above limitations at least by (paragraph [0060-0061], “a skip-gram technique creates context-based embeddings Φ(v), Φ(e) of the vertices and hyperedges after the random walks have been generated”, paragraph [0076] further discloses machine learning approach)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Payne into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accuracy of the hypergraph, as described in Payne para. 0082.
As per claim 11, claim 10 is incorporated and Yan fails to disclose:
wherein the node embedding is a vector representation extracted from a hidden layer of a machine learning model applying the skip-gram machine learning approach.
However, Payne teaches the above limitations at least by (paragraph [0060-0061], “a skip-gram technique creates context-based embeddings Φ(v), Φ(e) of the vertices and hyperedges after the random walks have been generated”, paragraph [0066] further discloses constructs a context network (c-network) that applies j hidden layers h to the hyperedge embedding Φ(e) to output a learned contextual representation, paragraph [0076] further discloses machine learning approach)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Payne into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accuracy of the hypergraph, as described in Payne para. 0082.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Stagni et al. (US 20210248848 A1)
As per claim 12, claim 11 is incorporated and Yan fails to disclose:
wherein the multi-modal data is image data, and wherein the plurality of tokens is a plurality of image objects detected in the image data.
However, Stagni teaches the above limitations at least by (paragraph [0024], “type of identity token… an Optical Character Recognition (OCR) function to the video or still images and identify license plate numbers as well as the issuing entity (e.g., state))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stagni into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the correlation of identity tokens associated with objects in a knowledge base as described by Stagni, para. 0018.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/28/2022